Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 17/315747 filed on 05/10/21.

Summary of claims

Claims 1-20 are pending.
Claims 1-20 are rejected.

Oath/Declaration

The oath/declaration filed on May 10th, 2021 is acceptable. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rittman et al. (US Pub. 2009/0031264).

As to claim 1, 9 and 15 the prior art teaches a computer-implemented method for eliminating electromigration and self-heat violations during construction of a mask layout block, comprising: 

analyzing a selected polygon and determining a selected position of the selected polygon (see fig 2, fig 5 paragraph 0031-0034); 

obtaining one or more electromigration rules or self-heat rules associated with the selected polygon (see fig 2-5 paragraph 00032-0035); 

providing an information window with the one or more electromigration rules or self-heat rules (see fig 2-5 paragraph 0033-0036); 

and providing a violation marker associated with the selected position of the selected polygon, the violation marker preventing creating, placing, and editing the selected polygon if the selected position would violate at least one of the one or more electromigration rules or self-heat rules (see fig 2-5 paragraph 0035-0039).

As to claim 2 the prior art teaches wherein the one or more electromigration rules or self-heat rules are obtained from one or more of: a technology file or an external constraints file (see fig 2 paragraph 0013-0016).

As to claim 3 and 11 the prior art teaches wherein the violation marker graphically represents a characteristic of the selected polygon, the characteristic comprising one or more of: width, space, and length (see fig 2-3 paragraph 0015-0018).

As to claim 4 and 10 the prior art teaches further comprising analyzing the mask layout block for violations of the one or more electromigration rules or self-heat rules (see fig 2-3 paragraph 0017-0020). 

As to claim 5 the prior art teaches further comprising determining if the selected position contains a number of contact polygons or VIA polygons in compliance with the one or more electromigration rules and self-heat rules (see fig 2-4 paragraph 0032-0035).

As to claim 6 the prior art teaches further comprising modifying the number of contact polygons or VIA polygons to ensure compliance with the electromigration rules and self-heat rules (see fig 2-5 paragraph 0034-0036 and background).

As to claim 7 and 14 the prior art teaches further comprising determining if the selected position for the selected polygon creates a feature dimension in the mask layout block greater than at least one of the one or more electromigration rules or self-heat rules (see fig 2 paragraph 0032-0035).

As to claim 8 the prior art teaches further comprising modifying the selected position such that the feature dimension is approximately equal to the at least one of the electromigration rules and self-heat rules (see fig 2 paragraph 0035-0038).

A As to claim 12 the prior art teaches further comprising adjusting a number of contact polygons or VIA polygons until the violation is eliminated (see fig 2 paragraph 0019-0021).

As to claim 13 the prior art teaches further comprising determining if the selected position produces a violation of at least one of the one or more electromigration rules or self-heat rules in a top-level cell (see fig 2 paragraph 0015-0018).

As to claim 16 the prior art teaches wherein the mask layout block is hierarchical and includes at least one top-level cell and at least one sub-cell (see fig 2 paragraph 0009-0012).

As to claim 17 the prior art teaches wherein when there is a violation of an electromigration rule or a self-heat rule, the system places the selected polygon in an original position in the mask layout block (see fig 2 paragraph 0031-0033).

As to claim 18 the prior art teaches wherein when there is a violation of an electromigration rule or a self-heat rule, the system adjusts the selected position of the selected polygon until the violation of the electromigration rule or self-heat rule is eliminated (see fig 2-5 paragraph 0032-0034).

As to claim 19 the prior art teaches wherein when there is a violation of an electromigration rule or a self-heat rule, the system adjusts at least a part of the length or width of the selected polygon until the violation of the electromigration or self-heat rule is eliminated (see fig 3-5 paragraph 0034-0037 and background).

As to claim 20 the prior art teaches further comprising a technology file or and external constraints file containing the electromigration rules or self-heat rules (see fig 2-5 paragraph 0036-0038).



















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851